Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND REPORT ON SCHEDULE We consent to the incorporation by reference in: · Registration Statement No. 333-101512 on Form S-8 pertaining to the Deferred Compensation Plan; · Registration Statement No. 333-101501 on Form S-8 pertaining to the 401(k) Trust and Plan and the Union 401(k) Retirement Savings Trust and Plan; · Registration Statement No. 333-117581 on Form S-8 pertaining to the 2003 Restricted Stock Plan for Directors; · Registration Statement No. 333-120067 on Form S-8 pertaining to the Amended and Restated 2004 Omnibus Equity and Incentive Plan; · Registration Statement No. 333-168437 on Form S-8 pertaining to the Amended and Restated 2004 Omnibus Equity and Incentive Plan; · Registration Statement No. 333-139906 on Form S-8 pertaining to the 2007 Restricted Stock Plan; · Registration Statement No. 333-203406 on Form S-8 pertaining to the 2014 Omnibus Equity and Incentive Plan; and · Registration Statement No. 333-195132 on Form S-3 of our reports dated July 28, 2016, relating to the financial statements of RPM International Inc. and subsidiaries for the fiscalyear endedMay 31, 2016 , and the effectiveness of RPM International Inc.’s internal control over financial reporting as of May 31, 2016 appearing in this Annual Report on Form 10-K of RPM International Inc.
